Montgomery, Presiding Judge,
delivered the opinion of the court:
The appraiser’s report, which is uncontradicted by the record, states that the merchandise in question in this case “consists of furniture nails composed of leather and metal, leather being the component material of chief value.” Duty was assessed at the rate of 40 per cent ad valorem under the provision for articles composed in chief value of leather in paragraph 452 of the tariff act of 1909. Various claims were made in the protests, but the only claims now relied on by the importers are those under paragraphs 160 and 161, covering certain specified lands of wrought iron or steel nails. The material portions of the paragraphs in question read as follows:
452. * * * Manufactures of leather, or of which leather is me component material of chief value, not specially provided for in this section, forty per centum ad valorem; * * *.
160. Horseshoe nails, hob nails, and all other wrought iron or steel nails not specially provided for in this section, one and one-half cents per pound.
161. Wire nails made of wrought iron or steel, not less than one inch in length and not lighter than number sixteen wire gauge, four-tenths of one one cent per pound; less than one inch in length and lighter than number sixteen wire gauge, three-fourths of one cent per pound.
*253The Board of .General Appraisers sustained the action of the collector and overruled all the protests, and from that ruling the importers have appealed to this court.
The evidence does not disclose that the metal portion of the nails is wrought iron or steel, even if we were able to say from an inspection that the metal is either iron or steel rather than an alloy. Neither does an inspection of the sample lead to the conclusion that the predominant material is metal. On the other hand, the return of the appraiser shows the article to be in chief value of leather. The decision of the board was clearly right, on the authority of Vantine v. United States (3 Ct. Cust. Appls., 488; T. D. 33124) and Hirsch v. United States (4 Ct. Cust. Appls., 82; T. D. 33365).
The decision of the Board of General Appraisers is affirmed.